Citation Nr: 1707301	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.

2. Entitlement to service connection for a respiratory condition, to include as secondary to service-connected gastroesophageal reflux disease (GERD), or as a result of in-service asbestos and/or Agent Orange (herbicide) exposure.

3. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral hand disability, to include as a result of Agent Orange (herbicide) exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1979 and September 1986 to September 1998, with several years of inactive service in between.  He was awarded several medals and decorations, including the Combat Action Ribbon and the Navy and Marine Corps Commendation Medal with Combat "V" for his service during the Vietnam War. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript was prepared and has been incorporated into the record.  In May 2016, VA sent a letter to the Veteran notifying him that the VLJ was no longer available to decide his case, and asking him whether he desired to have another hearing.  In June 2016, the Veteran declined his right to appear at another Board hearing before a new VLJ, and requested that his case be considered based on the evidence of record.  Therefore, the Board will proceed to render an opinion based on the evidence of record.

This case was previously remanded in April 2014 for additional development.  It has now returned to the Board for appellate review, following continued denial of the claims by the RO.  The Board finds there is compliance with the prior remand.  Additional medical evidence was obtained following the April 2014 remand and has been incorporated into the record.

Evidence has been received subsequent to the final consideration of the claims by the RO but the Veteran, through his representative, waived RO consideration of that evidence in February 2017.  The Board may consider this appeal.  See 38 C.F.R. § 20.1304(c)(2016). 

The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral hand disability, to include as a result of Agent Orange (herbicide) exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 2014, prior to the promulgation of a decision in this case, the Veteran expressed his desire to withdraw his appeal regarding entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.

2. The evidence demonstrates that the Veteran has no current respiratory disability. 

3. The respiratory complaints exhibited in Winter 2014-2015 were manifestations of the Veteran's GERD and were not a distinct respiratory condition subject to secondary service connection entitlement. 

4. The record is devoid of any evidence directly linking the Veteran's periodic, transient respiratory symptoms to in-service exposures.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for a respiratory condition, to include as secondary to service-connected GERD, or as a result of in-service asbestos and/or herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's duty to notify and assist was satisfied. 

VA's duty to notify was satisfied by letters in August 2009, December 2010, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  All VA examinations of the Veteran's alleged respiratory condition, including the October 2014 disability benefits questionnaire, the November 2015 addendum opinion, and all respective reports, were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2013 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


2. Withdrawal of claim regarding entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).

Via written correspondence dated in November 2014, prior to the promulgation of a decision in the appeal, the Veteran stated the following: "Regarding the bilateral hearing loss...I am in agreement that the currently approved compensable rating for this Service Connected condition is 10 percent.  Accordingly, I do not wish to continue the appeal process for a rating higher than 10 percent for bilateral hearing loss." (emphasis in original).  Via written correspondence dated in February 2015, the Veteran again confirmed his intent regarding the withdrawal of his appeal for a disability rating in excess of 10 percent for bilateral hearing loss.  The Board finds that these written statements by the Veteran expressed a clear intent to withdraw his appeal on the issue of increased disability rating for bilateral hearing loss.  Accordingly, the Veteran's request to withdraw satisfied the procedural requirements of 38 C.F.R. § 20.204(b) (2016). 

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the merits of this claim, and the appeal with respect to this issue is hereby dismissed.


3. Entitlement to service connection for a respiratory condition, to include as secondary to service-connected GERD, or as a result of in-service asbestos and/or herbicide exposure.

The Veteran claims service connection for his respiratory condition under multiple theories of entitlement including in-service asbestos and herbicide exposure as well as allegations that his respiratory condition is proximately caused by his service-connected GERD. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr, 21 Vet. App. 303 (2007).


Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307(2016).  These regulations also stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  Records obtained from the Defense Personnel Records Information Retrieval System verified the Veteran's service on the U.S.S. Richard S. Edwards in the Republic of Vietnam.  While the Board concedes that the Veteran's service aboard the U.S.S. Richard S. Edwards constitutes active duty for the purposes of the presumption, the Veteran's complaints of a generalized respiratory condition do not fall within the itemized list of diseases upon which the service-connection presumption applies.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e)(2016). 

The United States Court of Appeals for Veterans Claims (Court) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1999) (finding that the "Radiation Compensation Act does not, however, preclude or authorize the VA to preclude the veteran from proving actual direct causation if the veteran is able to do so").  A medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate for rating purposes.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection."). 

There are no statutes or regulations specifically dealing with asbestos and service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.   See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.   It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board points out that under the circumstances of this case, no law or VA regulation allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  Service connection based on the exposure asserted may be established only if a current disability is shown by the evidence to be related to that exposure during service.  This issue will be further discussed below. 

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran's service treatment records document physical examinations conducted in March 1967, October 1970, June 1974, November 1977, April 1979, July 1985, September 1986, November 1987, October 1991, and March 1992, which consistently showed normal clinical examination of the sinuses, lungs, and chest.  At each examination, the Veteran denied  a personal history of chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in the chest, and/or chronic cough.  The Board notes that the Veteran's service treatment records dated November 1973 document bilateral apical breath sounds without rales.  In August 1975, the Veteran was diagnosed with an upper respiratory infection following a two-week history of ear infections.  A November 1987 chest x-ray was normal.  

In October 1994, the Veteran was treated for an acute episode of pneumonia.  Following successful treatment, a November 1994 chest x-ray was normal.  In February 1996, the Veteran presented with complaints of a non-productive cough, ear pain, and sinus congestion.  Upon clinical examination, the Veteran's pharynx was non-inflamed, his sinuses were non-tender, and his lungs were clear to auscultation bilaterally.  The Veteran was ultimately diagnosed with an upper respiratory infection.  In August 1997, the Veteran was seen for a bilateral ear infection, with associated complaints of chest congestion and persistent mucus-producing cough.  On examination he exhibited no wheezing and his lungs were clear to auscultation bilaterally.  The Veteran was diagnosed with bilateral otitis media and bronchitis. 

The Veteran's separation examination was dated June 1998 and failed to document any reports of respiratory or sinus complaints.  Clinical examination of the sinuses, lungs, and chest was normal.  The summary of diagnoses included scrotal mass, low back pain, left knee pain, bilateral tinnitus, recurrent ear infections, GERD on Zantac, and increased cholesterol, but was entirely silent regarding respiratory diagnoses. 

Private post-service treatment records also fail to demonstrate the presence of any chronic respiratory or pulmonary diagnosis, aside from transient bouts of bronchitis.  A physical examination performed in October 2009 revealed the lungs were clear to auscultation.  This Agent Orange consultation was silent for any conditions related to Agent Orange exposure.  A chest x-ray showed no acute cardiopulmonary abnormalities.  The Board further observes that the Veteran's physical examination results throughout 2009, 2010, and 2011 consistently demonstrated normal lungs clear to auscultation.   In March 2012, the Veteran came down with an acute episode of asthmatic bronchitis.  A chest x-ray was negative for lung infiltrates.  By April 2012, the Veteran had recovered and denied coughs, fever/chills, chest pains, shortness of breath, palpitations, and/or dizziness.  Physical examination of the lungs was again clear to auscultation.  

In October 2014, a VA medical examiner completed a disability benefits questionnaire in regards to the Veteran's claim for a service-connected respiratory disability.  Following an extensive review of the Veteran's medical records and lay statements, as well as the results of an October 2014 chest x-ray showing no evidence of acute disease and no pleural effusion or pneumothorax, and an October 2014 pulmonary function test showing no obstructive or restrictive defect and normal diffusing capacity, the VA medical examiner issued his opinion.  The VA medical examiner concluded, "there [was] nothing located in the evidence of record regarding treatment and diagnosis of a chronic respiratory condition."  The VA medical examiner further stated, "it is less likely as not (less than 50/50 probability) that the veteran has a respiratory condition that originated in or is otherwise attributable to military service or any event thereof as there is nothing located in the service medical treatment records of a chronic, diagnosed respiratory condition."  The VA medical examiner further opined, "is less likely as not (less than 50/50 probability) that the veteran's claimed respiratory condition is related to any exposure to asbestos in-service, and/or exposure to herbicides while in Vietnam as he does not have a diagnosis of a chronic respiratory condition and there is nothing located in the evidence of record to support said claimed condition."

In early November 2014, the Veteran sought private treatment for a cough and dysphagia associated with eating and resulting in occasional choking on solid foods.  Physical examination revealed clear lungs, without crackles or wheezes, equal air entry, and normal percussion.  Later that month, the Veteran underwent a modified barium swallow for evaluation of difficulty swallowing due to chronic cough while eating.  A prior chest x-ray had already identified radiologic evidence of a hiatal hernia.  Speech therapy treatment notes showed the Veteran was experiencing mild pharyngeal dysphagia with suspected esophageal involvement.  Following a December 2014 esophogram, the Veteran was formally diagnosed with a large paraesophageal hernia causing mild extrinsic compression and posterior displacement of the distal thoracic esophagus.  This paraesophageal hernia was surgically repaired in February 2015.  Private treatment records dated in May 2015 indicated that the Veteran's breathing had greatly improved after his surgical repair.  Physical examination of the respiratory systems again revealed clear lungs, without crackles or wheezes, equal air entry, and normal percussion. 

In June 2015, the Veteran submitted correspondence alleging that his respiratory condition was secondary to GERD, which was subsequently determined to be service-connected.  In November 2015, the same VA medical examiner who conducted the Veteran's October 2014 examination reviewed updated medical evidence and concluded, "the veteran does not have a diagnosis of asbestosis that was incurred in or caused by the asbestos exposure during service as there is nothing located in the currently available evidence of record to support the claim."  The VA medical examiner also opined "that the veteran has a hiatal hernia that is related to his claimed respiratory symptomatology by evidence of record."  The significance of these opinions is discussed in depth below. 

Private treatment notes dated in April 2016 continued to reveal normal respiratory functioning.  Physical examination demonstrated clear lungs without crackles or wheezes, equal air entry, and normal percussion. 

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  As established by the Court, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the totality of the evidence, entitlement to service connection for a respiratory condition is denied.  The Veteran's service treatment records and post-service medical documentation fail to reflect any diagnosis of a chronic respiratory disease.  As the October 2014 VA medical examiner noted, "there [was] nothing located in the evidence of record regarding treatment and diagnosis of a chronic respiratory condition."  A review of the Veteran's medical records since the filing of his claim in 2009 consistently show clear lungs upon physical examination, without any reported complaints of major respiratory distress.  In March 2012, the Veteran was treated for a transient bout of asthmatic bronchitis despite radiologic evidence showing no lung infiltrates.  By April 2012, his respiratory complaints had resolved, he reported no coughs, fever/chills, chest pains, shortness of breath, palpitations, or dizziness, and his physical examination revealed clear lungs.  A chest x-ray obtained in October 2014 showed no evidence of a lung condition; no acute disease, no pleural effusion, and no pneumothorax.  Pulmonary function tests obtained in October 2014 showed no obstructive or restrictive defect and normal diffusing capacity.  The Board further observes that since the Veteran initiated his claim, he has never carried an active diagnosis of a chronic respiratory disease; he has never been treated by a pulmonologist or respiratory therapist; and he has never been prescribed medication consistent with treatment of a chronic respiratory disease.  The evidence simply does not support a finding of current respiratory disability upon which to predicate a grant of service connection, and thus, entitlement to service connection must be denied.  

In November and December 2014, the Veteran began to experience symptoms of dysphagia and coughing while eating.  After a series of diagnostic procedures, it was determined that these respiratory symptoms were not indicative of a separate respiratory diagnosis, but were instead physiological symptoms of GERD and hiatal hernia.  The same conclusion was reached by the VA medical examiner, who in November 2015 opined "that the veteran has a hiatal hernia that is related to his claimed respiratory symptomatology by evidence of record."  It is clear from a contextual reading of this November 2015 addendum opinion that the VA medical examiner was not linking the Veteran's allegations of a respiratory condition to his subsequently service-connected GERD/hiatal hernia.  Instead, the VA medical examiner was describing the relationship between the Veteran's November and December 2014 respiratory symptoms of dysphagia and coughing and his later diagnosis of GERD/hiatal hernia.  This distinction is highlighted by the VA medical examiner's ultimate conclusion in October 2014 that "there [was] nothing located in the evidence of record regarding treatment and diagnosis of a chronic respiratory condition."  The fact that the Veteran's dysphagia and coughing significantly improved following the laparoscopic surgical repair of his hiatal hernia serves as additional proof that these symptoms were manifestations of the Veteran's GERD/hiatal hernia and not a distinct chronic respiratory condition.  The record does not contain probative medical evidence substantiating the Veteran's lay assertion of a secondary condition between a distinct respiratory disability and his subsequently service-connected GERD/hiatal hernia.  

While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disability, he is not competent to opine on medical etiology and causation because he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's June 2015 lay conclusion that his alleged respiratory disability "has clearly been connected with Gastro Esophageal Reflux Disease (GERD)" disregards the records of his treating physicians which demonstrate that his respiratory complaints of intermittent coughing after eating were simply symptoms of his diagnosed GERD/hiatal hernia, and not a separate respiratory disease process.

Lastly, regarding the Veteran's assertion that his respiratory complaints are related to his in-service exposure to asbestos and herbicide, the Board reiterates that the evidence of record fails to document that the Veteran experiences a chronic respiratory disability.  As noted in the October 2014 VA medical examiner's disability benefits questionnaire:

[I]t is less likely as not (less than 50/50 probability) that the veteran has a respiratory condition that originated in or is otherwise attributable to military service or any event thereof as there is nothing located in the service medical treatment records of a chronic, diagnosed respiratory condition.  It is my medical opinion that it is less likely as not (less than 50/50 probability) that the veteran's claimed respiratory condition is related to any exposure to asbestos in-service, and/or exposure to herbicides while in Vietnam as he does not have a diagnosis of a chronic respiratory condition and there is nothing located in the evidence of record to support said claimed condition. 

The record is completely devoid of any probative evidence substantiating the Veteran's claim of a respiratory disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 53-56.  While the Board has taken the Veteran's assertions under consideration, absent a current disability and medical evidence of an etiological connection to service, the Board is compelled to deny the Veteran's appeal.  

Based upon the above reasoning, the Veteran's claim of entitlement to service connection for a respiratory condition, to include as secondary to service-connected GERD or as a result of in-service asbestos and/or herbicide exposure is denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss is dismissed. 

Entitlement to service connection for a respiratory condition, to include as secondary to service-connected GERD, or as a result of in-service asbestos and/or herbicide exposure is denied. 


REMAND

In regards to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral hand disability, to include as a result of Agent Orange (herbicide) exposure, the Board notes the Veteran filed a timely notice of disagreement in July 2015 following the adverse rating decision rendered in June 2015.  The RO has not issued a statement of the case on this issue, therefore a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue, only if the Veteran perfects an appeal in a timely manner.


Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral hand disability, to include as a result of Agent Orange (herbicide) exposure.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to this claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. § § 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


